DETAILED ACTION
Claims 1-4, 6-11, 13-18 and 20 are pending examination in this Office action.
Claims 1, 8 and 15 are independent. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 15 recite calculating a plurality of key performance indicators in process control using data related to the process control performed by the operation work of the operator in the plant, obtaining a score by scoring the operation work of the operator in the plant from a viewpoint of plant management using the calculated key performance indicators and outputting the obtained score for each viewpoint of the plant management.   As amended the claims further recite, among the scores a score of a predetermined evaluation category amount the evaluation categories is obtained based on the one or more KPIs corresponding to the predetermined evaluation category, and determine an average of the scores and create a radar chart of the scores.  Under their broadest reasonable interpretations, the limitations of calculating performance indicators, obtaining scores by scoring operation work, determining an average of the scores, creating a radar chart, and outputting results cover performance of the limitations in the mind but for the 
This judicial exception is not integrated into a practical application. The claims include the additional element of a processor used to perform the calculating, obtaining and outputting steps. The processor in both steps is recited at a high-level of generality (e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also include an operating evaluation device, output device, and non-transitory computer readable medium (claim 15). The claims include a storage that stores a score calculation table indicating which key performance indicators are used and a field device installed in the plant. However, it appears that any generic storage would be sufficient to store the claimed table. Furthermore, the field device is only recited at a high-level of generality and does not include any specific limitations. All of the field device, operation evaluation device, output device and nontransitory computer readable medium are disclosed at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim further recites the display is to display the and the radar chart side by side.  However, this limitation merely seems to recite a generic computer display such that it amounts no more than 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, operation evaluation device, output device and/or non-transitory computer readable medium to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim further recites the display is to display the and the radar chart side by side.  However, this limitation merely seems to recite a generic computer display such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Furthermore, the amended claims note that the evaluation categories used for optimizing an operation status of the plant.  This limitation does not integrate the abstract idea into a practical application because it is merely a statement of intended use.  Furthermore, limitations that merely output data to a user who may be able to use the data to optimize some parameter of a plant merely amounts to post solution activity under MPEP 2106.05(g).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Consequently, the claims are not patent eligible. Dependent claims 3, 4, 10, 11, 17 and 18 further define the scoring operation of the base independent claim and are part of the abstract idea itself because they can be performed mentally. Consequently, claims recite the same mental process as disclosed above in the rejection of the base claim(s). The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea itself. Consequently, the claims are not patent eligible. 
Dependent claims 6, 7, 13, 14 and 20 further recite a communication device that receives process data and a storage device that stores the process data. The communication device and storage device are considered additional elements, but are not sufficient to integrate the abstract idea into a judicial exception or amount to significantly more than the abstract idea itself. The communication device and storage device are recited at a high-level of generality (1e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communication 

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 as amended would be allowable but for the rejection under 35 U.S.C. 101 as disclosed above.

Response to Arguments
Applicant’s arguments regarding the outstanding rejections under 35 U.S.C. 103 to the amended claims are persuasive and the rejections have been withdrawn. 
Regarding the rejections under 35 U.S.C. 101, Applicant argues the limitations of the amended claims integrate the judicial exception into a practical application.  The Examiner respectfully disagrees.  Specifically, Applicant argues that a plant manager can swiftly grasp the “balance of the evaluation categories” and use it “for optimizing an operation status of the plant.”  See Applicants remarks dated 10 January 2022, page 10.  Examiner maintains that the claim merely outputs data to a user who may then use it to optimize some operation status of the plant.  The “optimization of an operation status” is performed mentally by a human who has received the data.  Consequently, the limitations that merely output data to a user who may be able to use the data to optimize some parameter of a plant merely amounts to post solution activity under MPEP 2106.05(g).  The claims are not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Su (US Patent Publication 2019/0355275 A1), teaches wearable device for assessing the work
of a plant operator to improve the operator’s performance [0066].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	21 March 2022